ACCEPTED
                                                                                               03-15-00378-CV
                                                                                                       7070244
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                          9/23/2015 7:30:40 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                             NO. 03-15-00378-CV

               IN THE TIDRD COURT OF APPEALS    FILED IN
                                          3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                     9/23/2015 7:30:40 PM
                                                                       JEFFREY D. KYLE
                               JAMES HANSEN                                  Clerk




                                          v.


        LONNIE ROACH and BEMIS, ROACH & REED


 APPEAL FROM THE 98TH JUDICIAL DISTRICT COURT
              OF TRAVIS COUNTY

APPELLANT'S AGREED MOTION TO EXTEND TIME TO
           FILE APPELLANT'S BRIEF


       Comes now Appellant James Hansen and files this motion to extend time to

file appellant's brief. Appellant's brief is due to be filed in this court on October 5,

2015. Due to the press of other deadlines and family medical issues, additional time

is needed for the preparation of appellant's brief. John Shepperd, opposing counsel,

has been consulted concerning this motion and has agreed to the granting of the

additional time requested. Appellant requests that the court extend the appellant's

briefing schedule until on or before October 19, 2015.

       Wherefore, Appellant prays that the court grant this motion and extend the

time to file appellant's brief until on or before October 19,2015.



                                                                                       1
                                                 KIDD LAW FIRM
                                                 819 West 11th Street
                                                 Austin, TX 78701
                                                 512-330-1709 (fax)

                                                 Is/Scott R. Kidd
                                                 Scott R. Kidd
                                                 State Bar No. 11385500
                                                 512-330-1713
                                                 scott@kiddlawaustin.com
                                                 Scott V. Kidd
                                                 State Bar No. 24065556
                                                 512-542-9895
                                                 svk@kiddlawaustin.com
                                                 ATTORNEYS FOR APPELLANT

                             Certificate of Conference

      Appellee's attorney, John Shepperd, was consulted concerning this motion
and has agreed to the granting of the motion.

                                                 Is/Scott R. Kidd

                               Certificate of Service

       A copy of this motion has been served on John Shepperd by fax this 23rd day
of September, 2015.

                                                 Is /Scott R. Kidd




                                                                                2